DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 8, 2021 has been entered.
Response to Amendment
The Amendment filed January 8, 2021 has been entered. Claims 1 – 24 are pending in the application. The amendment to the claims have overcome the claim objections and the 112 rejections set forth in the last Final Action mailed October 15, 2020.
Claim Objections
Claims 6, 11 and 16 – 18 are objected to because of the following informalities. Appropriate correction is required.
Claim 6, lines 2-3: “the second central axis” should read --the second central axis of the pump system--.
Claim 11, line 2: “a piston pump block” should read --the piston pump block--.
Claim 16, last line: “direction” should read –direction.--.
Claims 17 and 18 are objected to for being dependent on claim 16.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 16 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the pump base" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17 and 18 are rejected for being dependent on claim 16.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 8 recites the limitation “wherein the tube component is moved along a direction parallel to the second central axis of the pump system” in lines 1-3. Claim 6 .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 21 – 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohiuddin et al. (US 2008/0294040 – herein after Mohiuddin).
In reference to claim 21, Mohiuddin discloses a method (in view of disclosure in ¶62-¶63 for figs. 9-15 or in view of disclosure in ¶79 for figs. 19a/19b), comprising: coupling a first opening (27) in a tube component (fig. 10a: 10+24+11 or fig. 19a/19b: 64 with inlet tube component and outlet tube component) that extends through a piston block (fig. 9: 23+23’ or  fig. 19a: 52+62+62’+52’) of a pump system (pump system seen in fig. 9 or pump system 41 seen in fig. 18/19) to a first piston chamber (26/56’) of the piston block; coupling a second opening (27’) in the tube component to a second piston chamber (26’/54) of the pump system; moving a first piston (20/54’) within the first piston chamber of the pump system in a first direction (right direction) to draw in a first portion of a liquid drug a reservoir containing the liquid drug (see ¶69: the reservoir 30/32 is shown in embodiment of fig. 18-19; however in view of the disclosure, the reservoir would also be inherently present in the embodiment shown in figs. 9-15) coupled to the pump system into the first piston chamber (26/56’) through the first opening (27) in the tube component; and moving a second piston (21/54) within the second piston chamber (26’/54) in the first direction to expel a second portion of the liquid drug from the second piston chamber (26’/54) through the second opening (27’) in the tube component to a fluid path component (conduit in which element 42 is present, see fig. 18) coupled to the pump system.
In reference to claim 22, Mohiuddin discloses the method, further comprising coupling a first end (top end) of the tube component closest to the first opening (27) to the reservoir storing the liquid drug.
In reference to claim 23, Mohiuddin discloses the method, further comprising coupling a second end (bottom end) of the tube component closest to the second opening (27’) to a cannula (cannula is a thin tube inserted into a vein or body cavity to administer medicine; see ¶71: fluid discharged by the pump is supplied to a patient) coupled to the fluid path component (conduit in which element 42 is present, see fig. 18).
In reference to claim 24, Mohiuddin discloses the method, further comprising: coupling the first opening (27) in the tube component to the second piston chamber (26’/54); coupling the second opening (27’) in the tube component to the first piston chamber (26/56’); moving the first piston within the first piston chamber in a second, opposite direction (left direction) to expel the first portion of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5, 9 – 13 and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohiuddin et al. (US 2008/0294040 – herein after Mohiuddin) in view of Ikushima, Kazumasa (US 9,539,596 – herein after Ikushima.
In reference to claim 1, Mohiuddin teaches a drug delivery device (see abstract, lines 1-2; the drug delivery device can be seen in figs. 9-15), comprising (see figs. 9-15 or figs. 18-19): 
a reservoir configured to store a liquid drug (see ¶69: the reservoir 30/32 is shown in embodiment of fig. 18-19; however in view of the disclosure, the reservoir would also be inherently present in the embodiment shown in figs. 9-15);
a fluid path component (conduit in which element 42 is present) configured to be coupled to a patient (48) (see ¶71; this feature would also be inherently present in the embodiment shown in figs. 9-15);
a pump system (pump system seen in fig. 9 or pump system 41 seen in fig. 18/19) coupled to the reservoir and to the fluid path component, the pump system including:
a piston pump block (fig. 9: 23+23’ or  fig. 19a: 52+62+62’+52’); 
a first piston (fig. 12b: 20 or fig. 19b: 54’) configured to move (see ¶63, last 9 lines) within a first piston pump chamber (fig. 13b: 26 or fig. 19a: 56’), the first piston and the first piston pump chamber positioned on a first side (right side); 
a second piston (fig. 12b: 21 or fig. 19b: 54) configured to move (see ¶63, last 9 lines) within a second piston pump chamber (fig. 12b: 26’ or fig. 19a: 56), the second piston and the second piston pump chamber positioned on a second, opposite side (left side); 
a tube component (fig. 10a: 10+24+11 or fig. 19a/19b: 64 with inlet tube component and outlet tube component) extending (in vertical direction) through the piston pump block (as seen in fig. 9/9a or 19a/19b) and (tube component) 
wherein the tube component (for instance in embodiment shown in fig. 9-15) comprises a first side port (27), a second side port (27’), and a center plug (see fig. 11a: defined by surface that reference numeral 24 points to, see fig. A below: the surface shown shaded is interpreted to be a center plug) positioned between the first and second side ports, the first side port (27) coupled to an inlet component portion (10) of the tube component and the second side port (27’) coupled to an outlet component portion (11) of the tube component, 
wherein {in view of disclosure in ¶62-¶63 for figs. 9-15 or in view of disclosure in ¶79 for figs. 19a/19b} the tube component is selectively moved (selectively rotationally moved) to couple the first side port (27) to the first piston pump chamber (26) and the second side port (27’) to the second piston pump chamber (26’) or to couple the first side port (27) to the second piston pump chamber (26’) and the second side port (27’) to the first piston pump chamber (26), 
wherein the first (20/54’) and second (21/54) pistons are selectively moved (in view of disclosure in ¶62-¶63 for figs. 9-15 or in view of disclosure in ¶79 for figs. 19a/19b) to draw in the liquid drug from the reservoir to the first piston pump chamber (26/56’) from the inlet component portion and to expel the liquid drug from the second piston pump chamber (26’/54) through the outlet component portion to the fluid path component when the first side port (27) is coupled to the first piston pump chamber (26/56’) and the second side port (27’) is coupled to the second piston pump chamber (26’/54) or to draw in the liquid drug from the reservoir to the 

    PNG
    media_image1.png
    204
    508
    media_image1.png
    Greyscale

Fig. A: Edited fig. 11a of Mohiuddin to show claim interpretation.
Mohiuddin remain silent on a first septum and a second septum.
However, Ikushima teaches a similar pump system that delivers a liquid, comprising: a first septum (26) positioned within the piston pump block (2); a second septum (27) positioned within the piston pump block (2), wherein the first septum and the second septum are fitted into open areas of the piston pump block (open areas being the recessed region in pump block 2 where elements 26, 27 are inserted into).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a first septum and a second septum as taught by Ikushima in the drug delivery device of Mohiuddin for ease of adaptation to different sized/shaped storage tanks (i.e. liquid reservoir), components that can be coupled to outlet of the pump, and connectors, as recognized by Ikushima
Thus, Mohiuddin, as modified, teaches the drug delivery device, comprising: a first septum (26; of Ikushima) positioned within the piston pump block (of Mohiuddin); a second septum (27; of Ikumshima) positioned within the piston pump block (of Mohiuddin), wherein the first septum and the second septum are fitted into open areas of the piston pump block (of Mohiuddin; see fig. B below for open areas of the piston pump block); and a tube component (of Mohiuddin: fig. 10a: 10+24+11 or fig. 19a/19b: 64 with inlet tube component and outlet tube component) extending (in vertical direction) through the piston pump block (as seen in fig. 9/9a or 19a/19b), the first septum (26; of Ikushima), and the second septum (27; of Ikushima).

    PNG
    media_image2.png
    578
    869
    media_image2.png
    Greyscale

Fig. B: Edited fig. 12b of Mohiuddin to show claim interpretation.
In reference to claim 2, Mohiuddin, as modified, teaches the drug delivery device, wherein the first septum and the second septum are aligned along a second central axis of the pump system (i.e. axis “A” as seen in fig. C below).

    PNG
    media_image3.png
    527
    842
    media_image3.png
    Greyscale

Fig. C: Edited fig. 9a of Mohiuddin to show claim interpretation.
In reference to claim 3, Mohiuddin teaches the drug delivery device, wherein the first (20/54’) and second (21/54) pistons and the first (26/56’) and second (26’/54) piston pump chambers are aligned along a first central axis of the pump system (i.e. axis “B” as seen in fig. C above), wherein the second central axis is perpendicular is to the first central axis (as seen in fig. C above).
In reference to claim 4, Mohiuddin teaches the drug delivery device, wherein during a first stage of operation {state where pistons 20, 21 or 54’, 54 reaches their left end limit}, the tube component is moved to couple the first side port (27) to the first piston pump chamber (26/56’) and to couple the second side port (27’) to the second piston pump chamber (26’/54).
In reference to claim 5, Mohiuddin teaches the drug delivery device, wherein during a second stage of operation {suction phase of piston 20/54’ and discharge phase of piston 21/54}, the first (20/54’) and second (21/54) pistons are moved in a first direction (right direction) along the first central axis (axis “B”, in fig. C above) of the pump system to draw the liquid drug into the first piston pump 
In reference to claim 9, Mohiuddin, as modified, teaches the drug delivery device, further comprising a first channel (channel defined in port 27) positioned (in radial direction) between the first septum (26; of Ikushima) and the second septum (27; of Ikushima) and coupled to the first piston pump chamber (26/56’; of Mohiuddin).
In reference to claim 10, Mohiuddin, as modified, teaches the drug delivery device, further comprising a second channel (channel defined in port 27’) positioned (in radial direction) between central portions of the first septum (26; of Ikushima) and the second septum (27; of Ikushima) and coupled to the second piston pump chamber (26’/54; of Mohiuddin).
In reference to claim 11, Mohiuddin teaches the drug delivery device, further comprising a pump base (fig. 1: 4), and the piston pump block positioned on the pump base (fig. 1 shows one embodiment of the drug delivery device mounted to pump base 4; however other embodiments of the drug delivery device such as shown in figs. 9-15 or figs. 18-19 can also be mounted on the pump base 4).
In reference to claim 12, Mohiuddin teaches the drug delivery device, further comprising a first piston plate (17, fig. 16a) coupled to the first piston and a second piston plate
In reference to claim 13, Mohiuddin teaches the drug delivery device, further comprising a linkage actuator component (5 and/or 28, fig. 16a) coupled to the first piston plate and the second piston plate piston (in view of disclosure in ¶63, last 9 lines).
In reference to claim 16, Mohiuddin teaches the drug delivery device, wherein a pump base (element in/of the pump block that delimits the pump chambers and that defines walls a and b shown in fig. B above) further comprises a first travel stop (wall a, shown in fig. B above) and a second travel stop (wall b, shown in fig. B above), the first travel stop (wall a, shown in fig. B above) configured to block (as seen in fig. 12b) further movement of the first piston (20) in a first direction along the first central axis after the first and second pistons are moved by a full stroke in the first direction (first direction being a left direction, in view of fig. 12b), the second travel stop (wall b, shown in fig. B above) configured to block (as seen in fig. 14b) further movement of the second piston (21) in a second, opposite direction from the first direction after the first and second pistons are moved by the full stroke in the second, opposite direction (second direction being a right direction, in view of fig. 14b).
In reference to claim 17, Mohiuddin teaches the drug delivery device, wherein the first and second travel stops are conductive (the asserted travel stops will be conductive in nature to some extent).
In reference to claim 18, Mohiuddin teaches the drug delivery device, wherein a position of the first and second pistons is provided based on the first piston contacting the first travel stop or the second piston contacting the second travel 
In reference to claim 19, Mohiuddin teaches the drug delivery device, wherein the inlet component portion (10) is coupled to a reservoir storing the liquid drug (see ¶69: the reservoir 30/32 is shown in embodiment of fig. 18-19; however in view of the disclosure, the reservoir would also be inherently present in the embodiment shown in figs. 9-15).
In reference to claim 20, Mohiuddin teaches the drug delivery device, wherein the outlet component portion (11) is coupled to a cannula (cannula is a thin tube inserted into a vein or body cavity to administer medicine; see ¶71: fluid discharged by the pump is supplied to a patient).
Allowable Subject Matter
Claims 6 – 8, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art(s) on record alone or in combination fails to teach the drug delivery device, wherein “the tube component (i.e. valve element) is moved in a direction parallel to the second central axis of the pump system”, as claimed in claim 6. 
The prior art(s) on record alone or in combination fails to teach the drug delivery device, “wherein the first piston plate comprises a first bi-stable spring coupled to a first as claimed in claim 14.
Claims 7 and 8 depend on claim 6.
Claim 15 depends on claim 14.
Response to Arguments
The arguments filed January 8, 2021 have been fully considered but they are moot. The amendment to independent claims 1 and 21 changed the scope of the claim. As a result, a new grounds of rejection is made in view of newly found references of Mohiuddin and Ikushima.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/CHIRAG JARIWALA/Examiner, Art Unit 3746